Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20140338298), herein after referred to as Jung, in view of Li (CN 109937708), herein after referred to as Li.
Jung teaches a harvester apparatus comprising:
a harvester; ([Fig 1])
a header coupled to the harvester, ([Fig 1, Item 16])
at least one distance sensor ... each of the at least one distance sensor configured to detect distance information; ([0022] “The distance meter is, in particular, a radar sensor, in which the electromagnetic waves are radiated from the sender, horizontally and/or vertically polarized radar waves are reflected, and from the group of plants, the receiver receives vertically polarized radar waves and/or horizontally polarized radar waves.”)
and a control system configured to receive the detected distance information from the at least one distance sensor to detect at least one crop field parameter. ([0021] “The arrangement for the predictive, contactless detection of the group of crops before the harvester and for the preparation of data with regard to an expected mass throughput in the harvester is preferably a distance meter with a transmitter for the successive impingement of a group of crops standing in front of the harvester with electromagnetic waves, a receiver to receive waves reflected by the group of crops, and an evaluation unit, which uses the traveling times and/or amplitudes of the received waves to calculate data, with the aid of which an expected mass throughput in the harvester can be evaluated. Other embodiments of the aforementioned arrangement are also conceivable, such as, in particular, cameras with image processing systems”)
Jung does not explicitly teach:
the header including a reel configured to draw crop from a crop field toward the header as the harvester moves through the crop field;
at least one ... sensor positioned on the reel
In the same field of invention, Li teaches:
the header including a reel configured to draw crop from a crop field toward the header as the harvester moves through the crop field; ([0007] “Aiming at the deficiencies in the prior art, the present invention provides an adaptive adjustment system for the combined retracting reel, which solves the problem that the working parameters of the reel of the existing combine harvester are difficult to be precisely controlled, and the biological characteristics of different crops cannot be adapted to the header”)
at least one ... sensor positioned on the reel ([Fig 3, Fig 6 Items 201 and 101] [0044] “"As shown in FIG. 2 and FIG. 3 , the collision force monitoring device 1 includes a wireless data acquisition module 101 and a strain gauge sensor 102.  The wireless data acquisition module 101 is bundled and fixed on the pipe shaft 201 on the reel 2, the strain gauge sensor 102 is pasted on the spring teeth 203, and the position is close to the pipe shaft 201. The wireless data acquisition module 101 collects the signal collected by the strain gauge sensor 102. Wirelessly transmitted to the measurement and control system 5.")
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural combine harvester field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jung to place sensors on the reel itself as taught by Li to measure strain on the reel and prevent crop losses [0026]. Motivation to combine Jung with Li to a person having ordinary skill in the art comes from the prior art being analogous in the field of harvesters and knowledge well known in the art, as well as from Jung [0087].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over modified Jung, further in view of Jung.
Modified Jung teaches the system of Claim 1, as well as:
wherein each of the at least one distance sensor is a single beam laser distance and ranging (LiDAR) sensor. ([0022] “The distance meter is, in particular, a radar sensor, in which the electromagnetic waves are radiated from the sender, horizontally and/or vertically polarized radar waves are reflected, and from the group of plants, the receiver receives vertically polarized radar waves and/or horizontally polarized radar waves. ... Alternatively or additionally, any other distance meters can be used, for example, laser-distance meters and the like, working in the visible or infrared range.”)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over modified Jung in view of Gale (US 5299413), herein after referred to as Gale.
Modified Jung teaches the system of Claim 1, as well as:
wherein the control system comprises: a sensor monitor configured to receive the detected distance information from the at least one distance sensor; ([0065] “The evaluation unit 98 of the radar distance sensor 90 continually derives, with the aid of the vertically and horizontally polarized waves received by the receiver 94, the height h.sub.o of the upper edge of the group of crop plants 96 on the field, on one hand (see, in this regard, the state of the art, in accordance with DE 10 2011 017 621 A1). With the aid of the cutting height (h.sub.u) of the harvesting attachment 16 above the ground, which is determined by means of a sensor 118, which detects the angle of sensor arms 120 touching the ground (or a sensor for the detection of the position of the cylinder for the height adjustment of the harvesting attachment 16, which is not shown), the height of the group of crop plants 96 to be taken up is evaluated via the width of the harvesting attachment, in that the individual cutting height (h.sub.u) is subtracted from the height (h.sub.o) of the upper edge of the group of crop plants 96.”)
Jung does not explicitly teach:
and a reel position monitor configured to determine orientation of the at least one distance sensor.
In the same field of endeavor, Gale teaches:
and a reel position monitor configured to determine orientation of the at least one distance sensor. ([Col 8, ln 7-16] “However, since the sensor nose 34 is attached to the hood 18, which itself moves in an arc, any adjustment of the hood 18 causes a small change in the acceptable height range which is defined by the vertical distance between the sensors 37 and 38. To overcome this variation in acceptable height range, the angle of the sensor nose 34 is measured by the pendulum device 45 and an output signal is fed to the control system 41.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural combine harvester field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jung to monitor the orientation of a distance sensor as taught by Gale to ensure it is oriented in the direction needed to provide useful information [Col 8]. Motivation to combine Jung with Gale to a person having ordinary skill in the art comes from the prior art being analogous in the field of harvesters and knowledge well known in the art, as well as from Jung [0087].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over modified Jung in view of Gale.
Modified Jung teaches the system of Claim 3, but Jung does not explicitly teach:
wherein the control system is further configured to determine if the orientation of the at least one distance sensor is acceptable and to control the at least one distance sensor responsive to the determination if the orientation is acceptable. 
In the same field of endeavor, Gale teaches:
wherein the control system is further configured to determine if the orientation of the at least one distance sensor is acceptable and to control the at least one distance sensor responsive to the determination if the orientation is acceptable. ([Col 8, Ln 13-24] “To overcome this variation in acceptable height range, the angle of the sensor nose 34 is measured by the pendulum device 45 and an output signal is fed to the control system 41. Changes in the attitude of the sensor nose 34 are corrected by a signal sent along the line 43 to the ram 44 which adjusts the attitude of the sensor nose 34 relative to the hood 18. In a modification (nor shown), two or more cooperating pairs of sensors may be provided across the width of the apparatus, when it is important to note height variations across wide headers, or the hood may be sub-divided and each section individually controlled.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural combine harvester field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jung to determine if the orientation of a distance sensor is correct and control based on this determination, as taught by Gale to ensure it is oriented in the direction needed to provide useful information [Col 8]. Motivation to combine Jung with Gale to a person having ordinary skill in the art comes from the prior art being analogous in the field of harvesters and knowledge well known in the art, as well as from Jung [0087].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over modified Jung, further in view of Jung.
Modified Jung teaches the system of Claim 4, as well as:
wherein the orientation is not acceptable when the at least one distance sensor is directed perpendicular to the crop field in an upward direction. ([Fig 2, Items 92 and 94] Device would be non-functional if faced upwards, perpendicular to crop.)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over modified Jung in view of Isaac (US 20180332768), herein after referred to as Isaac.
Modified Jung teaches the system of Claim 3, but Jung does not explicitly teach:
wherein the at least one distance sensor includes a wireless transmitter, the sensor monitor includes a wireless receiver and the detected distance information is communicated wirelessly from the at least one distance sensor to the sensor monitor.
In the same field of endeavor, Isaac teaches:
wherein the at least one distance sensor includes a wireless transmitter, the sensor monitor includes a wireless receiver and the detected distance information is communicated wirelessly from the at least one distance sensor to the sensor monitor. ([0034] “ The controller 410 receives and sends electrical signals to control the various components of the agricultural vehicle 10, the feeder housing 12, and the header 100, which will be described further herein. The controller 410 may be in the form of a CPU or processor, and it may be electrically coupled to or wirelessly communicate with the various sensors, actuators, and other components of the agricultural vehicle 10, feeder housing 12, and/or the header 100.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural machinery field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jung to incorporate wireless communication between sensors and sensor monitoring computers, as taught by Isaac to connect sensors with the main CPU [0034]. Motivation to combine Jung with Isaac to a person having ordinary skill in the art comes from the prior art being analogous in the field of agricultural machinery and knowledge well known in the art, as well as from Jung [0087].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over modified Jung in view of Flickinger (US 20140024421), herein after referred to as Flickinger,
Modified Jung teaches the system of Claim 1, but Jung does not explicitly teach:
a power source coupled to the header;
and a slip ring assembly coupled to the reel between the power source and the at least one distance sensor.
In  the same field of endeavor, Flickinger teaches:
a power source coupled to the header; and a slip ring assembly coupled to the reel between the power source and the at least one distance sensor. ([0019] “For example, as a result of the operative connection between sensor(s) 42 and controller 46, such as by a wireless connection involving telemetry, or by hard wired connection using slip rings that allows the transmission of power and electrical signals from a stationary structure to a rotating structure as is also known, sensor(s) 42 may generate a signal in response to sensing a force, with controller 46 encoding the signal from sensor(s) 42.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural machinery field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jung to incorporate a power source mated to the header with a slip ring, as taught by Flickinger to power sensors in the header [0019]. Motivation to combine Jung with Flickinger to a person having ordinary skill in the art comes from the prior art being analogous in the field of agricultural machinery and knowledge well known in the art, as well as from Jung [0087].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over modified Jung in view of Li.
Modified Jung teaches the system of Claim 1, but Jung does not explicitly teach:
wherein the reel has an axis of rotation
and wherein the at least one sensor comprises a plurality of sensors spaced across the reel in a direction parallel to the axis of rotation.
In the same field of endeavor, Li teaches:
wherein the reel has an axis of rotation ([0043] “The reel 2 is a rotating part. During the actual operation, when the combine harvester moves straight in one direction, it rotates the reel 2.” Anything with rotation has an axis rotates about)
and wherein the at least one sensor comprises a plurality of sensors spaced across the reel in a direction parallel to the axis of rotation. ([Fig 3, Fig 6 Items 201 and 101] The location of the individual sensors within the reel is mere design choice.  Applicant provides no reasoning as to why this arrangement is an improvement over the prior art.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural combine harvester field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jung to place sensors on the reel itself as taught by Li to measure strain on the reel and prevent crop losses [0026]. Motivation to combine Jung with Li to a person having ordinary skill in the art comes from the prior art being analogous in the field of harvesters and knowledge well known in the art, as well as from Jung [0087].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over modified Jung in view of Li.
Modified Jung teaches the system of Claim , but Jung does not explicitly teach:
wherein the plurality of sensors is further spaced in a circumferential direction around the axis of rotation.
In the same field of endeavor, Li teaches:
wherein the plurality of sensors is further spaced in a circumferential direction around the axis of rotation. ([Fig 3, Fig 6 Items 201 and 101] The location of the individual sensors within the reel is mere design choice.  Applicant provides no reasoning as to why this arrangement is an improvement over the prior art.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural combine harvester field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jung to place sensors on the reel itself as taught by Li to measure strain on the reel and prevent crop losses [0026]. Motivation to combine Jung with Li to a person having ordinary skill in the art comes from the prior art being analogous in the field of harvesters and knowledge well known in the art, as well as from Jung [0087].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Li.
Jung teaches a method for detecting crop field parameters comprising:
receiving data from at least one distance sensor; ([0022] “The distance meter is, in particular, a radar sensor, in which the electromagnetic waves are radiated from the sender, horizontally and/or vertically polarized radar waves are reflected, and from the group of plants, the receiver receives vertically polarized radar waves and/or horizontally polarized radar waves.”)
processing the data from the at least one distance sensor; ([0021] “a receiver to receive waves reflected by the group of crops, and an evaluation unit”)
and a control system configured to receive the detected distance information from the at least one distance sensor to detect at least one crop field parameter. ([0021] “The arrangement for the predictive, contactless detection of the group of crops before the harvester and for the preparation of data with regard to an expected mass throughput in the harvester is preferably a distance meter with a transmitter for the successive impingement of a group of crops standing in front of the harvester with electromagnetic waves, a receiver to receive waves reflected by the group of crops, and an evaluation unit, which uses the traveling times and/or amplitudes of the received waves to calculate data, with the aid of which an expected mass throughput in the harvester can be evaluated. Other embodiments of the aforementioned arrangement are also conceivable, such as, in particular, cameras with image processing systems”)
Jung does not explicitly teach:
sensor mounted on a reel of a harvester;
In the same field of invention, Li teaches:
sensor mounted on a reel of a harvester; ([Fig 3, Fig 6 Items 201 and 101] [0044] “"As shown in FIG. 2 and FIG. 3 , the collision force monitoring device 1 includes a wireless data acquisition module 101 and a strain gauge sensor 102.  The wireless data acquisition module 101 is bundled and fixed on the pipe shaft 201 on the reel 2, the strain gauge sensor 102 is pasted on the spring teeth 203, and the position is close to the pipe shaft 201. The wireless data acquisition module 101 collects the signal collected by the strain gauge sensor 102. Wirelessly transmitted to the measurement and control system 5.")
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural combine harvester field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jung to place sensors on the reel itself as taught by Li to measure strain on the reel and prevent crop losses [0026]. Motivation to combine Jung with Li to a person having ordinary skill in the art comes from the prior art being analogous in the field of harvesters and knowledge well known in the art, as well as from Jung [0087].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over modified Jung, further in view of Jung.
Modified Jung teaches the method of Claim 10, as well as:
wherein each of the at least one distance sensor is a single beam laser distance and ranging (LiDAR) sensor. ([0022] “The distance meter is, in particular, a radar sensor, in which the electromagnetic waves are radiated from the sender, horizontally and/or vertically polarized radar waves are reflected, and from the group of plants, the receiver receives vertically polarized radar waves and/or horizontally polarized radar waves. ... Alternatively or additionally, any other distance meters can be used, for example, laser-distance meters and the like, working in the visible or infrared range.”)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over modified Jung, in view of Isaac.
Modified Jung teaches the method of Claim 10, but does not explicitly teach:
wherein the receiving step comprises: wirelessly receiving the data from the at least one distance sensor.
In the same field of endeavor, Isaac teaches:
wherein the receiving step comprises: wirelessly receiving the data from the at least one distance sensor. ([0034] “ The controller 410 receives and sends electrical signals to control the various components of the agricultural vehicle 10, the feeder housing 12, and the header 100, which will be described further herein. The controller 410 may be in the form of a CPU or processor, and it may be electrically coupled to or wirelessly communicate with the various sensors, actuators, and other components of the agricultural vehicle 10, feeder housing 12, and/or the header 100.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural machinery field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jung to incorporate wireless communication between sensors and sensor monitoring computers, as taught by Isaac to connect sensors with the main CPU [0034]. Motivation to combine Jung with Isaac to a person having ordinary skill in the art comes from the prior art being analogous in the field of agricultural machinery and knowledge well known in the art, as well as from Jung [0087].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over modified Jung in view of Gale.
Modified Jung teaches the system of Claim 10, as well as:
monitoring the data received from the at least one distance sensor; ([0065] “The evaluation unit 98 of the radar distance sensor 90 continually derives, with the aid of the vertically and horizontally polarized waves received by the receiver 94, the height h.sub.o of the upper edge of the group of crop plants 96 on the field, on one hand (see, in this regard, the state of the art, in accordance with DE 10 2011 017 621 A1). With the aid of the cutting height (h.sub.u) of the harvesting attachment 16 above the ground, which is determined by means of a sensor 118, which detects the angle of sensor arms 120 touching the ground (or a sensor for the detection of the position of the cylinder for the height adjustment of the harvesting attachment 16, which is not shown), the height of the group of crop plants 96 to be taken up is evaluated via the width of the harvesting attachment, in that the individual cutting height (h.sub.u) is subtracted from the height (h.sub.o) of the upper edge of the group of crop plants 96.”)
Jung does not explicitly teach:
and monitoring position of the reel relative to the at least one sensor mounted on the reel to determine orientation of the at least one sensor.
In the same field of endeavor, Gale teaches:
and monitoring position of the reel relative to the at least one sensor mounted on the reel to determine orientation of the at least one sensor. ([Col 8, ln 7-16] “However, since the sensor nose 34 is attached to the hood 18, which itself moves in an arc, any adjustment of the hood 18 causes a small change in the acceptable height range which is defined by the vertical distance between the sensors 37 and 38. To overcome this variation in acceptable height range, the angle of the sensor nose 34 is measured by the pendulum device 45 and an output signal is fed to the control system 41.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural combine harvester field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jung to monitor the orientation of a distance sensor as taught by Gale to ensure it is oriented in the direction needed to provide useful information [Col 8]. Motivation to combine Jung with Gale to a person having ordinary skill in the art comes from the prior art being analogous in the field of harvesters and knowledge well known in the art, as well as from Jung [0087].
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over modified Jung in view of Gale.
Modified Jung teaches the system of Claim 13, but Jung does not explicitly teach:
determining if the orientation of the at least one distance sensor is acceptable; and controlling the at least one distance sensor responsive to the determination if the orientation is acceptable.
In the same field of endeavor, Gale teaches:
determining if the orientation of the at least one distance sensor is acceptable; and controlling the at least one distance sensor responsive to the determination if the orientation is acceptable. ([Col 8, Ln 13-24] “To overcome this variation in acceptable height range, the angle of the sensor nose 34 is measured by the pendulum device 45 and an output signal is fed to the control system 41. Changes in the attitude of the sensor nose 34 are corrected by a signal sent along the line 43 to the ram 44 which adjusts the attitude of the sensor nose 34 relative to the hood 18. In a modification (nor shown), two or more cooperating pairs of sensors may be provided across the width of the apparatus, when it is important to note height variations across wide headers, or the hood may be sub-divided and each section individually controlled.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural combine harvester field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jung to determine if the orientation of a distance sensor is correct and control based on this determination, as taught by Gale to ensure it is oriented in the direction needed to provide useful information [Col 8]. Motivation to combine Jung with Gale to a person having ordinary skill in the art comes from the prior art being analogous in the field of harvesters and knowledge well known in the art, as well as from Jung [0087].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over modified Jung in view of Madsen (US 20150230393), herein after referred to as Madsen
Modified Jung teaches the system of Claim 14, but Jung does not explicitly teach:
wherein the controlling comprises: turning off the at least one distance sensor when the at least one distance sensor is directed perpendicular to the crop field in an upward direction.
In the same field of endeavor, Madsen teaches:
wherein the controlling comprises: turning off the at least one distance sensor when the at least one distance sensor is directed perpendicular to the crop field in an upward direction. ([0023] “Advantageously, the first and the second evaluated sensor signals are jointly utilised for the control. Here, the sensor signals are evaluated differently and are incorporated in the control of the at least one working section and/or working device corresponding to their respective evaluation. Here, a sensor signal with low validity is disregarded, so that the control is based on the second sensor signal.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural combine harvester field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jung to ensure data from sensors without useful data is not used, as taught by Madsen to validate sensor signal information for use in machine control [0009]. Motivation to combine Jung with Madsen to a person having ordinary skill in the art comes from the prior art being analogous in the field of harvesters and knowledge well known in the art, as well as from Jung [0087].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over modified Jung in view of Isaac.
Modified Jung teaches the system of Claim 13, but Jung does not explicitly teach:
wherein the monitoring the data from the at least one distance sensor comprises: wirelessly transmitting the detected distance information from the at least one distance sensor; wirelessly receiving the transmitted distance information at a sensor monitor.
In the same field of endeavor, Isaac teaches:
wherein the monitoring the data from the at least one distance sensor comprises: wirelessly transmitting the detected distance information from the at least one distance sensor; wirelessly receiving the transmitted distance information at a sensor monitor. ([0034] “ The controller 410 receives and sends electrical signals to control the various components of the agricultural vehicle 10, the feeder housing 12, and the header 100, which will be described further herein. The controller 410 may be in the form of a CPU or processor, and it may be electrically coupled to or wirelessly communicate with the various sensors, actuators, and other components of the agricultural vehicle 10, feeder housing 12, and/or the header 100.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural machinery field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jung to incorporate wireless communication between sensors and sensor monitoring computers, as taught by Isaac to connect sensors with the main CPU [0034]. Motivation to combine Jung with Isaac to a person having ordinary skill in the art comes from the prior art being analogous in the field of agricultural machinery and knowledge well known in the art, as well as from Jung [0087].
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over modified Jung in view of Li.
Modified Jung teaches the system of Claim 1, but Jung does not explicitly teach:
wherein the reel has an axis of rotation
and wherein the at least one sensor comprises a plurality of sensors spaced across the reel in a direction parallel to the axis of rotation.
In the same field of endeavor, Li teaches:
wherein the reel has an axis of rotation ([0043] “The reel 2 is a rotating part. During the actual operation, when the combine harvester moves straight in one direction, it rotates the reel 2.” Anything with rotation has an axis rotates about)
and wherein the at least one sensor comprises a plurality of sensors spaced across the reel in a direction parallel to the axis of rotation. ([Fig 3, Fig 6 Items 201 and 101] The location of the individual sensors within the reel is mere design choice.  Applicant provides no reasoning as to why this arrangement is an improvement over the prior art.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural combine harvester field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jung to place sensors on the reel itself as taught by Li to measure strain on the reel and prevent crop losses [0026]. Motivation to combine Jung with Li to a person having ordinary skill in the art comes from the prior art being analogous in the field of harvesters and knowledge well known in the art, as well as from Jung [0087].
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over modified Jung in view of Li.
Modified Jung teaches the system of Claim , but Jung does not explicitly teach:
wherein the plurality of sensors is further spaced in a circumferential direction around the axis of rotation.
In the same field of endeavor, Li teaches:
wherein the plurality of sensors is further spaced in a circumferential direction around the axis of rotation. ([Fig 3, Fig 6 Items 201 and 101] The location of the individual sensors within the reel is mere design choice.  Applicant provides no reasoning as to why this arrangement is an improvement over the prior art.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural combine harvester field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jung to place sensors on the reel itself as taught by Li to measure strain on the reel and prevent crop losses [0026]. Motivation to combine Jung with Li to a person having ordinary skill in the art comes from the prior art being analogous in the field of harvesters and knowledge well known in the art, as well as from Jung [0087].
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Li.
Jung teaches a method for detecting crop field parameters comprising:
receiving data from at least one distance sensor; ([0022] “The distance meter is, in particular, a radar sensor, in which the electromagnetic waves are radiated from the sender, horizontally and/or vertically polarized radar waves are reflected, and from the group of plants, the receiver receives vertically polarized radar waves and/or horizontally polarized radar waves.”)
processing the data from the at least one distance sensor; ([0021] “a receiver to receive waves reflected by the group of crops, and an evaluation unit”)
and detecting at least one crop field parameter from the processed data. ([0021] “The arrangement for the predictive, contactless detection of the group of crops before the harvester and for the preparation of data with regard to an expected mass throughput in the harvester is preferably a distance meter with a transmitter for the successive impingement of a group of crops standing in front of the harvester with electromagnetic waves, a receiver to receive waves reflected by the group of crops, and an evaluation unit, which uses the traveling times and/or amplitudes of the received waves to calculate data, with the aid of which an expected mass throughput in the harvester can be evaluated. Other embodiments of the aforementioned arrangement are also conceivable, such as, in particular, cameras with image processing systems”)
Jung does not explicitly teach:
the header including a reel configured to draw crop from a crop field toward the header as the harvester moves through the crop field,
sensor mounted on a reel of a harvester;
In the same field of invention, Li teaches:
the header including a reel configured to draw crop from a crop field toward the header as the harvester moves through the crop field, ([Fig 1, Item 16])
sensor mounted on a reel of a harvester; ([Fig 3, Fig 6 Items 201 and 101] [0044] “"As shown in FIG. 2 and FIG. 3 , the collision force monitoring device 1 includes a wireless data acquisition module 101 and a strain gauge sensor 102.  The wireless data acquisition module 101 is bundled and fixed on the pipe shaft 201 on the reel 2, the strain gauge sensor 102 is pasted on the spring teeth 203, and the position is close to the pipe shaft 201. The wireless data acquisition module 101 collects the signal collected by the strain gauge sensor 102. Wirelessly transmitted to the measurement and control system 5.")
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural combine harvester field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jung to place sensors on the reel itself as taught by Li to measure strain on the reel and prevent crop losses [0026]. Motivation to combine Jung with Li to a person having ordinary skill in the art comes from the prior art being analogous in the field of harvesters and knowledge well known in the art, as well as from Jung [0087].
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over modified Jung in view of Gale.
Modified Jung teaches the system of Claim 19, as well as:
wherein the program code, when executed, is further operative to cause the computing device to perform the steps of: monitoring the data received from the at least one distance sensor; ([0065] “The evaluation unit 98 of the radar distance sensor 90 continually derives, with the aid of the vertically and horizontally polarized waves received by the receiver 94, the height h.sub.o of the upper edge of the group of crop plants 96 on the field, on one hand (see, in this regard, the state of the art, in accordance with DE 10 2011 017 621 A1). With the aid of the cutting height (h.sub.u) of the harvesting attachment 16 above the ground, which is determined by means of a sensor 118, which detects the angle of sensor arms 120 touching the ground (or a sensor for the detection of the position of the cylinder for the height adjustment of the harvesting attachment 16, which is not shown), the height of the group of crop plants 96 to be taken up is evaluated via the width of the harvesting attachment, in that the individual cutting height (h.sub.u) is subtracted from the height (h.sub.o) of the upper edge of the group of crop plants 96.”)
Jung does not explicitly teach:
and monitoring position of the reel relative to the at least one sensor mounted on the reel to determine orientation of the at least one sensor.
In the same field of endeavor, Gale teaches:
and monitoring position of the reel relative to the at least one sensor mounted on the reel to determine orientation of the at least one sensor. ([Col 8, ln 7-16] “However, since the sensor nose 34 is attached to the hood 18, which itself moves in an arc, any adjustment of the hood 18 causes a small change in the acceptable height range which is defined by the vertical distance between the sensors 37 and 38. To overcome this variation in acceptable height range, the angle of the sensor nose 34 is measured by the pendulum device 45 and an output signal is fed to the control system 41.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural combine harvester field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jung to monitor the orientation of a distance sensor as taught by Gale to ensure it is oriented in the direction needed to provide useful information [Col 8]. Motivation to combine Jung with Gale to a person having ordinary skill in the art comes from the prior art being analogous in the field of harvesters and knowledge well known in the art, as well as from Jung [0087].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663